—Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered October 2, 1998, convicting defendant, after a jury trial, of burglary in the first degree (three counts), robbery in the first degree (three counts), attempted burglary in the first degree, and sexual abuse in the first degree (eight counts), and sentencing him, as a second violent felony offender, to an aggregate term of 32 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Moreover, we conclude that the evidence was overwhelming. In addition to reliable identification testimony and evidence of unique modus oper- and!, DNA testing established that a victim’s blood was found on defendant’s sneakers.
Defendant’s cross-examination of a detective suggesting that defendant had an innocent reason for fleeing when approached by the police, as well as his re-cross-examination of the detective about whether he had knowledge of defendant’s thoughts at the time of his arrest, opened the door to the admission of defendant’s statement that he ran from the police because he was on parole (see, People v Melendez, 55 NY2d 445).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Sullivan, P. J., Nardelli, Williams and Mazzarelli, JJ.